Citation Nr: 1109034	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Service connection for allergic asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service-connection for diabetes, neuropathy, blindness, high blood pressure, back disorder, respiratory disorder, and heart disorder; nonservice-connected pension benefits, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Asthma was not noted at the time of the Veteran's service entrance.

2. Clear and unmistakable evidence demonstrates that the Veteran's asthma existed prior to the time of his enlistment into active service.

3. Clear and unmistakable evidence demonstrates that the Veteran's preexisting asthma was not aggravated by his active service. 


CONCLUSION OF LAW


2. The criteria for an award of service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.306(b), 3.380 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was not provided a VA examination in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records do note the Veteran's hospitalization for asthma during active service.  The present case hinges on determining whether the Veteran's asthma was clearly and unmistakably not aggravated during his active service, and the record is adequate to decide this issue, to specifically include the conclusions of an April 1965 Medical Board proceeding.  While the Board is cognizant that a medical opinion as to aggravation has not been obtained in this case, such is not necessary for the reasons stated above, even under the low threshold of McLendon.

The Board thus finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Veteran is contending that service connection is warranted for asthma.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently. Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease. Seasonal and other acute allergic manifestations subsiding in the absence of or removal of the allergen are generally regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation must be made on the whole evidentiary showing. 38 C.F.R. § 3.380. 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Veteran is diagnosed with asthma.  Indeed, such is noted upon va examination in March 2006.  Accordingly, he is shown to have a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The central issue in the case, however, concerns whether the Veteran's asthma had its onset in service or preexisted his active service.

At his enlistment examination in April 1965, a clinical evaluation of his lungs and chest was "normal."  Because asthma is not noted at service entrance, the Veteran is presumed to have been sound upon entrance. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Nonetheless, the presumption of soundness is rebutted here by clear and unmistakable evidence showing that the Veteran's asthma both preexisted his active service and was not aggravated therein. See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.   

On the issue of preexistence, the Veteran's STRs include an April 1965 enlistment report of medical history where the Veteran marked that he, presently or in the past, had experienced shortness of breath and asthma.  He also checked that he treated himself "for illnesses other than minor colds" and explained this illness to be "asthma."  Additionally, the Veteran's private physician wrote in a March 1965 letter that, under his care, the Veteran had been diagnosed with asthma, "which he has had since the age of 2" and that the Veteran "received hyposensitization treatment with dust for 5 years."  

Accordingly, when considering the Veteran's assertions in combination with his former physician's letter, the Board finds that the claimed asthma is shown to have clearly and unmistakably existed prior to his service entrance.

The remaining question is, therefore, whether the record contains clear and unmistakable evidence that the Veteran's asthma was not aggravated by his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  On this issue, the Veteran's representative asserts, in his Appellant's Brief from January 2011, that the vigors of basic training permanently aggravated his asthma beyond the normal progression and, therefore, service connection is warranted.

While the Veteran's STRs show that he was hospitalized for asthma after three days of active duty, a Medical Board proceeding in April 1965 found that the Veteran "reported on sick call with a history of asthma since childhood," and that his physical examination revealed "asthmatic wheezes and rhonchi heard throughout both lung fields."  In light of the Veteran's history of asthma and his current physical examination, the Medical Board concluded that his asthma "existed prior to service and has not been aggravated by service beyond the normal progression of the disease." 

The April 1965 Medical Board proceeding is highly probative because it directly addresses the issue on appeal and is uncontroverted by any competent evidence of record. 

On the other hand, the Veteran's representative wrote in a January 2011 Appellant's Brief that the asthma worsened during service, as indicated by his hospitalization.  The Medical Board proceeding shows, however, that the Veteran's symptoms during service are more consistent with temporary or intermittent flare-ups of a preexisting disorder.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Moreover, the record does not contain clinical evidence of additional complaints or treatment in the years immediately following discharge, such as to indicate that the in-service worsening was permanent in nature, adding further weight to the findings of the Medical Board.  
 
Although the Veteran is competent to describe his in-service symptoms, the issue of whether the underlying disease (rather than symptoms) was not aggravated by service is a medical issue not capable of lay observation.  Accordingly, the conclusory lay statements are not competent evidence on this issue. See Davidson, 581 F.3d at 1316.

In summary, the whole evidence shows that the Veteran's asthma clearly and unmistakably existed prior to service and was not aggravated during service.  See 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.304(b), 3.306(b), 3.380 (2010).  If VA "rebut[s] the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service . . . the veteran is not entitled to service-connected benefits."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly, the presumption of soundness is rebutted and service connection must be denied.  See 38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096. 
 


ORDER

Service connection for allergic asthma is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


